October 12, 2007


Mr. Mike A. Hatchell
Locke Liddell & Sapp, LLP
100 Congress Ave., Suite 300
Austin, TX 78701-4042

Mr. Kevin Duane McHargue
Baron & Budd
3102 Oak Lawn Ave., Suite 1100
Dallas, TX 75219-4281
Honorable Javier Alvarez
El Paso County Courthouse
500 E San Antonio Ave, #1001
El Paso, TX 79901

RE:   Case Number:  06-0385
      Court of Appeals Number:  08-05-00335-CV
      Trial Court Number:  2002-740

Style:      IN RE  SCI TEXAS FUNERAL SERVICES, INC., SCIT HOLDINGS, INC.,
      SCI FUNERAL SERVICES, INC., AND SERVICE CORPORATION INTERNATIONAL

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion in the above-referenced  cause.   The  Real  Parties  in  Interest's
Motion for Leave to File Response is denied.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Mr. Alan B. Rich|
|   |                |
|   |Mr. Gilbert     |
|   |Sanchez         |